PER CURIAM.
We reverse an order striking a defendant’s pleadings for failure to respond to discovery-orders under the principles announced in Kozel v. Ostendorf, 629 So.2d 817 (Fla.1994); Mercer v. Raine, 443 So.2d 944 (Fla.1983); Beauchamp v. Collins, 500 So.2d 294 (Fla. 3d DCA 1986). It was an abuse of discretion to enter such an order and deny rehearing thereof as to the appellant when the cause was not at issue as to the other defendants. This reversal is without prejudice to the trial court entering less severe sanctions against either the appellant and/or its counsel.
Reversed and remanded.